Case 1:18-cv-07692-PGG-BCM Document 135-6 Filed 07/28/20 Page 1 of 6




                         Trusts’ Exhibit A
     Case 1:18-cv-07692-PGG-BCM Document 135-6 Filed 07/28/20 Page 2 of 6




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



CHRISTINA BIFULCO, FRANCIS BUTRY, and
CORI FRAUENHOFER, individually and on
behalf of all others similarly situated,

                    Plaintiffs,
v.
                                                     Case No.18-cv-07692-PGG

NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2004-2; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2006-4;
TRANSWORLD SYSTEMS, INC., in its own
right and as successor to NCO FINANCIAL
SYSTEMS, INC.; EGS FINANCIAL CARE INC.,
formerly known as NCO FINANCIAL
SYSTEMS, INC.; and FORSTER & GARBUS
LLP,

                   Defendants.

MUTINTA MICHELO, KATHERINE SEAMAN,
MARY RE SEAMAN, and SANDRA TABAR,
individually and on behalf of all others similarly
situated,

                    Plaintiffs,
v.                                                   Case No. 18-cv-1781-PGG


NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2007-2; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-3;
TRANSWORLD SYSTEMS, INC., in its own
right and as successor to NCO FINANCIAL
SYSTEMS, INC.; EGS FINANCIAL CARE INC.,
formerly known as NCO FINANCIAL
SYSTEMS, INC.; and FORSTER & GARBUS
LLP,

                   Defendants.

                                              1
    Case 1:18-cv-07692-PGG-BCM Document 135-6 Filed 07/28/20 Page 3 of 6




 DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-4’S FIRST
     SET OF INTERROGATORIES TO PLAINTIFF CHRISTINA BIFULCO

       Defendant National Collegiate Student Loan Trust 2006-4, pursuant to Federal Rule of

Civil Procedure 33, requests that plaintiff Christina Bifulco respond to the following

interrogatories.

                                          DEFINITIONS

       1.      The terms “you” and “your” refer to plaintiff Christina Bifulco and to her agents or

any other persons acting or purporting to act on her behalf.

       2.      “Relate to,” “related to,” “relating to,” “regarding,” “refer to,” “referring to” and

“respecting” mean comprising, mentioning, describing, containing, enumerating, involving or in

any way concerning, pertaining or referring to, being connected with, reflecting upon or resulting

from, in whole or in part, directly or indirectly, the stated subject matter.

       3.      “Person” means any natural person or any entity, including, but not limited to, sole

proprietorships, partnerships, corporations, associations, joint ventures, and any other legally

recognized entity of any description whatsoever.

       4.      To “identify” a person, state with respect to each such person:

               a.      The full name, and in the case of entities other than natural persons, the

                       nature of the entity (i.e. corporation, partnership, etc.); and

               b.      The person’s present residence and business addresses and telephone

                       numbers, or if unknown, the person’s last known residence and business

                       addresses and telephone numbers.

       5.      To “identify” a communication, state with respect to each such communication:

               a.          the date and time it occurred;

               b.          the place it occurred;
                                                    2
    Case 1:18-cv-07692-PGG-BCM Document 135-6 Filed 07/28/20 Page 4 of 6




               c.          the complete substance of the communication;

               d.          the identity of each person, including but not limited to whom the

                           communication was made, by whom the communication was made, and

                           who was present when the communication was made, if by telephone,

                           the identity of each person, including but not limited to who made each

                           telephone call and who participated in each telephone call; and

               e.          the identity of all documents memorializing, referring to or relating in

                           any way to the subject of the communication.

                                         INSTRUCTIONS

       1.      In answering the interrogatories, you are required to furnish all information that is

available to you or subject to your reasonable inquiry, including information in the possession of

anyone subject to your control.

       2.      In construing the interrogatories, the plural shall include the singular, the singular

shall include the plural, and a masculine, feminine or neuter term shall include all other genders.

       3.      In answering these interrogatories, you must make a diligent search of your records

and of your other papers and materials in your possession or available to you or your

representatives. If an interrogatory has subparts, answer each subpart separately and in full, and

do not limit your answer to the interrogatory as a whole. If an interrogatory cannot be answered

in full, answer to the extent possible, specify the reason for your inability to answer the remainder,

and state whatever information and knowledge you have regarding the unanswered portion.

       4.      You are hereby requested to supplement each and every response as new

information is discovered or becomes available as responsive to the interrogatories, from now until

trial. You are also under a continuing duty to correct any incorrect responses.

                                                  3
    Case 1:18-cv-07692-PGG-BCM Document 135-6 Filed 07/28/20 Page 5 of 6




       5.       If any information called for by the discovery request is unknown to you, so state,

and then state all remaining information that is known to you. As to the unknown information,

also set forth your best estimate, designated as such, in place of the unknown information, and

describe the basis upon which the estimate was made.

       6.       In answering each of these interrogatories, if you rely on information provided by

any person other than yourself, identify the person or persons.

                                     INTERROGATORIES

Interrogatory No. 1

       Identify and describe the putative class(es) that you will seek to certify, including, but not

limited to, the provision of Rule 23 under which you will seek certification and the method or

mechanism you will employ to ascertain the identity of the putative class members.

Interrogatory No. 2

       Describe any method or mechanism that you will employ to determine the specific outcome

in each underlying state court lawsuit relating to the collection of each putative class member’s

student debt.

Interrogatory No. 3

       Describe any method or mechanism that you will employ to determine whether each

putative class member’s wages were garnished as a result of any underlying state court lawsuit

relating to the collection of each putative class member’s student debt.

Interrogatory No. 4

       Describe any method or mechanism that you will employ to determine whether each

putative class member was subject to negative credit reporting as a result of any underlying state

court lawsuit relating to the collection of each putative class member’s student debt.

                                                 4
    Case 1:18-cv-07692-PGG-BCM Document 135-6 Filed 07/28/20 Page 6 of 6




Interrogatory No. 5

       Describe in detail your trial plan for this action, including, but not limited to, the common

proof you will employ to establish liability and damages.

Interrogatory No. 6

       Identify and describe any monetary damages that you will seek on behalf of any putative

class(es), including, but not limited to, the manner or mechanism you will employ to determine

the amount of such damages.

Interrogatory No. 7

       Identify and describe any communications with potential putative class members about this

lawsuit or any or the allegations in plaintiffs’ Consolidated Class Action Complaint.



 Dated: New York, New York                 LOCKE LORD LLP
        February 20, 2020
                                           By: /s/ Gregory T. Casamento_________
                                                   Gregory T. Casamento
                                                   R. James DeRose, III
                                                   Brookfield Place, 20th Floor
                                                   200 Vesey Street
                                                   New York, NY 10281
                                                   (212) 415-8600
                                                   gcasamento@lockelord.com
                                                   rderose@lockelord.com

                                                     J. Matthew Goodin
                                                     111 South Wacker Drive
                                                     Suite 4100
                                                     Chicago, IL 60606
                                                     (312) 443-0700
                                                     jmgoodin@lockelord.com

                                                     Attorneys for Defendant NATIONAL
                                                     COLLEGIATE STUDENT LOAN TRUST
                                                     2006-4



                                                 5
